Citation Nr: 1710142	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  08-38 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to extraschedular consideration under 38 C.F.R. § 3.321(b) for service-connected disabilities and in conjunction with the already pending remand associated with the claim for a total disability rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active service in the United States Army from March 1968 to March 1970.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia which continued a 20 percent rating for the service-connected residuals of a linear fracture of the left lateral femoral condyle.  However, the Agency of Original Jurisdiction (AOJ) during the course of the appeal has been the Atlanta RO located in Decatur, Georgia.

In January 2012, the Board remanded the case in order to provide the appellant with a new VA examination and to obtain updated medical records.  Thereafter, in June 2014, the Board determined that the Veteran's knee condition should be rated under Diagnostic Code 5257 and that a rating in excess of 20 percent was not warranted under that diagnostic code.  The Board also granted a separate 10 percent rating under Diagnostic Code 5003, and remanded the appellant's case for further development on the question of whether or not a total disability rating based on individual employability due to service-connected disabilities (TDIU) was warranted.  

The Veteran appealed that part of the Board's June 2014 decision that denied a disability rating in excess of 20 percent for his left knee condition.  In a Joint Motion for Partial Remand (JMPR) granted by the United States Court of Appeals for Veterans Claims (Court) in June 2015, the parties agreed to partially vacate the June 2014 Board decision and remanded the case for additional development.  However, the parties also agreed that the separate 10 percent rating assigned by the Board for arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003, was to be left undisturbed. 

In a decision issued in September 2015, the Board again denied a disability evaluation in excess of 20 percent for the left knee under Diagnostic Code 5257.  The Board also granted a separate 10 percent rating under Diagnostic Code 5259, and remanded the appellant's case for further development on the question of whether or not an extraschedular evaluation was warranted for the appellant's service-connected disabilities.  This matter of an extraschedular evaluation was to be considered in conjunction with the issue of entitlement to a TDIU remanded by the Board in June 2014.  

The case has now been returned to the Board for appellate review.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board initially notes that the evidence of record reflects that the appellant currently has a combined evaluation of 30 percent for his service-connected left knee disorder.  As revealed by the rating decision issued in September 2015, the appellant has been assigned a 20 percent evaluation under Diagnostic Code 5255 and a 10 percent evaluation under Diagnostic Code 5259.  However, as addressed in both the June 2014 Board decision and the September 2015 Board decision, the 20 percent evaluation is supposed to be assigned pursuant to Diagnostic Code 5257, for knee instability.  In addition, the Board decision of June 2014 granted a separate 10 percent rating under Diagnostic Code 5003.  As pointed out in the September 2015 Board decision, the AOJ has not yet effectuated that award and that the combined rating should be 40 percent and not 30 percent (20 percent under Diagnostic Code 5257; 10 percent under Diagnostic Code 5259; and 10 percent under Diagnostic Code 5003).  On remand, this must be rectified.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The June 2014 Board remand directives specifically stated that the AOJ was to adjudicate the TDIU claim, to include referral to VA's Director, Compensation Service, if appropriate, for the assignment of TDIU on an extraschedular basis.  If the benefit remained denied, the RO was supposed to issue a supplemental statement of the case (SSOC) and return the case to the Board.  To date, no such adjudication has been accomplished and no such SSOC has been issued.  

As noted in the September 2015 Board remand, any development affecting the previously remanded TDIU claim would have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Therefore, and in accordance with the June 2015 JMPR, the Board found that the extraschedular rating claim for the Veteran's left knee condition had to be remanded for development conducted in conjunction with the already pending TDIU remand as well as to obtain from the Director of Compensation Service an opinion as to whether the criteria for an extraschedular rating had been met.

However, review of the evidence of record reveals that, other than getting an addendum opinion to the VA medical examination conducted in February 2016, nothing has been done in relation to the TDIU claim.  No rating decision as to TDIU has been issued nor has any SSOC on that matter been issued.  Thus, because the ordered TDIU development has not been conducted, everything done in conjunction with the issue of an extraschedular rating has been tainted by the TDIU-related deficiencies.  Therefore, the issue on appeal is as listed on the title page and on remand, these TDIU-related deficiencies must be rectified.

In addition, the Board has identified other records relevant to the appellant's claim that have not yet been included in the claims file.  While the August 2016 SSOC references VA treatment records dated between December 2000 and May 2016, only VA treatment records dated between October 2004 and April 2012 have been included in the evidence of record.  As the appellant submitted his claim for an increased evaluation in April 2006, all outstanding VA treatment records dated from April 2006 onward must be obtained and associated with the claims file while the case in remand status.  

Furthermore, the appellant, in his August 2007 notice of disagreement (NOD), stated that his application for Social Security Administration (SSA) disability benefits had been denied on more than one occasion.  However, no SSA records have been included in the evidence of record.  As a general matter, VA is required to obtain pertinent Federal government records, including medical records held by SSA.  38 C.F.R. § 3.159(c)(2).  See, e.g., Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  VA needs to make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include the SSA.  38 C.F.R. § 3.159(c)(2).  As long as a reasonable possibility exists that any such SSA records are relevant to a veteran's claim, VA is required to assist said veteran in obtaining the identified records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Because such records could reflect the extent and severity of the claimed disability, VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, on remand, all pertinent SSA records must be obtained and associated with the claims file.  

Finally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is generally sufficient.  See 38 C.F.R. §§ 20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

Pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran also may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where rating of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.

The Board may not assign an extraschedular rating in the first instance, but must leave that initial determination to the Under Secretary for Benefits or the Director of Compensation Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the [Board] is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b)" or 38 C.F.R. § 4.16(b)).  The Board may, however, consider and adjudicate the issue of whether the RO should refer such a matter to appropriate personnel for extraschedular consideration pursuant to the procedures of 38 C.F.R. § 3.321(b)(1) and further may determine, after an initial review by the authorities pursuant to 38 C.F.R. § 3.321(b)(1), the propriety of assigning an extraschedular rating.  Here, the AOJ has not substantively considered the question of whether an extraschedular rating is warranted based upon the combined effects of the Veteran's three different service-connected left knee conditions and, in particular, with respect to the application of Johnson.  In addition, the Board notes that the April 2016 addendum opinion to the February 2016 VA medical examination states that the appellant is service-connected for a left hip condition and that statement is not correct.  Furthermore, the August 2016 opinion from the Director of Compensation Service indicates that only the 20 percent rating for instability was considered and not the other two conditions rated at 10 percent or the combined evaluation of 40 percent.  Therefore, remand for consideration by the Director of Compensation Service for extraschedular rating is still necessary.

To ensure that VA has met its duty to assist and to afford full procedural due process, the case is REMANDED for the following: 

1.  As ordered in the June 2014 and September 2015 Board decisions, promulgate a 20 percent rating under Diagnostic Code 5257, as well as a 10 percent rating under Diagnostic Code 5003, in order to create a combined rating with the 10 percent rating under Diagnostic Code 5259 of 40 percent.

2.  Provide the Veteran with a VA Form 21-8940 in connection with his claim for a TDIU, and request that he supply the requisite information.  

3.  VA treatment records dated from April 2012 onward must be obtained and associated with the claims file.

4.  Contact the Social Security Administration to obtain all the medical records associated with the Veteran's application(s) for benefits, as well as copies of all of the medical records upon which any decision(s) concerning the Veteran's entitlement to disability benefits was based and copies of any SSA Administrative Law Judge (ALJ) decision(s) along with the associated List(s) of Exhibits.  Associate those records with the claims file.  

5.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

6.  Adjudicate the TDIU claim.  If the Veteran does not meet the schedular criteria under 38 C.F.R. § 4.16(a), refer the Veteran's claim to the Director of Compensation Service for consideration of the assignment of a TDIU on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).

7.  In conjunction with the adjudication of the TDIU claim, refer the claims file to the Director of Compensation Service to obtain an opinion as to whether the criteria for an extraschedular rating for any one or more of the Veteran's service-connected disabilities currently rated as 20 percent, 10 percent and 10 percent disabling for a combined total of 40 percent have been met.  [Note: the August 2016 opinion from the Director of Compensation Service indicated that only the 20 percent rating for instability was considered at that time.]

8.  If any additional development is necessary to re-adjudicate the left knee/TDIU issue on appeal, especially in light of any newly received records, that development should be done.  Then, after accomplishing all indicated development, readjudicate the claim for TDIU and the claim for an extraschedular rating for the left knee condition.  The re-adjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate laws and regulations, to include 38 C.F.R. § 3.321, Thun v. Peake, 22 Vet. App. 111 (2008), Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) and Brambley v. Principi, 17 Vet. App. 20, 24 (2003).

9.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the left knee/TDIU claims for benefits.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

      (CONTINUED ON NEXT PAGE)







This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

